Per Curiam:
Waiving the question whether an appeal lies in this case, we find no such error in the record as would justify us in reversing the judgment. It is true that under the act of 1845 the wages of labor could not be attached. The act of May 8, 1876, allowed wages to be attached for board, but under it the defendant was not deprived of his exemption. Then came the act of April 4, 1889, P. L. 23, which enacts “ that, from and after the passage of this act, no exemption of property..... shall be allowed on judgment obtained for board for four weeks or less.” The attachment here was issued by the justice for four weeks ’ board. A claim for exemption was made, and *93disallowed by him, upon tbe ground that it could not be claimed under tbe act of 1889.
The appellant contends, however, that the attachment should have been an “ attachment in case,” and not an attachment-execution. What an “attachment in case” is, has not been made to appear. It is true the act of May 8, 1876, P. L. 189, does use this expression, where it authorizes an attachment of wages for board, but it manifestly means “ an attachment in such case.” Any other reading of it makes it insensible. There is evidently a clerical or typographical blunder in the act as printed.
We think the docket of the justice sets out the proceedings in the attachment with sufficient certainty. All the essential matters are found there. It is not as full and accurate as it would probably have been, had it been made up by an experienced lawyer, but we must not expect too much from a justice of the peace. Few of them have any legal training, and we must look at their records with a benign eye. To hold them to the strictest accuracy in every little detail would greatly impair the usefulness of this large class of magistrates. Judgment was regularly entered against the garnishees for an amount of money admittedly in their hands, and they do not complain of it. It would have been wiser for the appellant to have paid his four weeks’ board than to waste his money in this frivolous litigation.
Judgment affirmed.